JAMES, J.
In this case the appeal is taken by the defendant from an adverse judgment. It was taken under the procedure known as the alternative method, by which typewritten transcripts of the clerk’s and reporter’s records are provided to be filed in the appellate court. In such cases it is the duty of the appellant to print in his brief such portions of the record as he desires to call to the attention of the court in support of his argument. (See Code Civ. Proc., sec. 953c; also, Cunnison v. Miller, ante, p. 267, [167 Pac. 890], and collection of cases cited therein.) In this case no part of the judgment-roll is printed in or with the brief of appellant, and none of the testimony given at the trial is therein printed, except very brief and fragmentary extracts which are wholly insufficient to illustrate the points made or show error. For that reason, following the uniform holding of the supreme court and of this court, the judgment must be affirmed.
The judgment is affirmed.
Conrey, P. J., and Shaw, J., concurred.